Fill in this information to identify your case:

Deptori Nlichael A. Ortiz

First Name Midd|e Name Last Name

Debtor 2
(Spouse if, tiling) l-'irst Narne Nliddle Name Last Name

 

 

United States Banl<ruptcy Court for the: D|STRiCi' OF NEW l\/|EX|CO

 

Case number
(if known)

 

]:{ Checl< if this is an
amended filing

 

Official Form 108
Statement of intention for individuals Fi|ing Under Chapter 7 one

|f you are an individual filing under chapter 7, you must fill out this form if:
- creditors have cEaims secured by your property, or

. you have leased personal property and the lease has not expired.

You must tile this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married people are filing together in ajoint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedu|e D: Creditors Who Have Claims Secured by Property (Ofticia| Form 106D), fill in the
information below.

ldentify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property _.
secures a debt? as exempt on Schedu|e C?
CredeOr'S Rio Grande CU |:i Surrender the property l No
namei |"_'i Retain the property and redeem it.
l Retain the property and enter into a m Ye$

DESCF"PUO" 05 2011 Lexus |S 250 112,805 miles
property Average condition per
securing debt: edmunds'c°m

Rearifrmarion Agreement
l:[ Retain the property and [exp|ain]:

 

 

Cl‘edif°l"$ Rio Grande CU ij Surrenderthe property. l No
namei i:[ Retain the property and redeem it.
l Retain the property and enter into a m Ye$

DGSCHPUOH Of 2013 Kia optima 102,734 mass
Pmper‘€y AV€rage condition per
securing debt edmunds.com

Reafl‘irmation Agreement.
|:§ Retain the property and [exp|ain]:

 

 

List ¥our Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are stiii in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed? _ . _
Ofi`\cia| Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1
Software Copyright (cj 1996-2019 Best Case, E_LC ~www.bestcase.com Best Case Banl-<ruptcy

Case 19-11064-]7 Doc 5 Filed 05/03/19 Entered 05/03/19 10:11:10 Page 1 of 2

Debt0r1 Niichael A. Ortiz

Case number nrknawn)

 

Lessor's name: L_,| No
Description of leased

Property: [i Yes
Lessor's name: Ei No
Description of leased

Property: i:i Yes
Lessor's name: i:i No
Description of leased

PFOD€FWI ij Yes
Lessor's name: |:i No
Description of leased

Property: i.._.i Yes
Lessor's name: [:| No
Description of leased

Property: |:i Yes
Lessor's name: i:i No
Description of leased

Property: i:| Yes
Lessor's name: |:i No
Description of leased

Property: i:| Yes
Sign Be|ow

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to an u

X !sl iVlichaei A. Ortiz
Nlichael A. Ortiz
Signature of Debtor 1

Date Apri| 23, 2019

:::Z:;':? €)(` x

 

Signature of Debtor 2

Date

 

OfEcia| Form 108

 

Statement of intention for individuals Fiiing Under Chapter 7

Software Copyright (c} 1996-2019 Best Caae, LLC - www.bestcase.com

page 2

Best Case Bankruptcy

Case 19-11064-]7 Doc 5 Filed 05/03/19 Entered 05/03/19 10:11:10 Page 2 of 2

